March 12, 1921. The opinion of the Court was delivered by
The appellant is a foreign corporation, formerly doing business in this State. This action was commenced by the service of the summons in February, 1920. The date of shipment is November, 1917. The last annual statement was filed on the 2d of February 1918. On the 6th of March, 1920, the defendant filed with the Secretary of State an application for withdrawal from this State. The last annual statement "designated 1114 Lady Street in the City of Columbia, South Carolina, as the place in said State at which all legal papers may be served." The plaintiff not being able to find an agent of the defendant, left the summons on the premises, as allowed by the Statute. The question in this case arises on a motion to set aside the service on the ground that the defendant had withdrawn from the State, and, as it had no agent and was not doing business in this State, it could not be sued in this State.
The defendant, a foreign corporation, came into this State to transact business here, and consented to submit to the jurisdiction of the courts of this State by the method adopted *Page 210 
in this case. Its application for withdrawal was not filed until after the service in this case was complete. Since the service of the summons in this case, it has recognized the validity of the Statute under which it was sued, and it is too late to deny the jurisdiction of the Courts of this State in these cases. Much has been said about the American Railway Express Company, but it is only confusing. It has nothing to do with this case.
The trial Judge refused to set aside the service, and his ruling is affirmed. Let the order of Judge Whaley be reported.
MR. CHIEF JUSTICE GARY and MESSRS. JUSTICES WATTS and COTHRAN concur.